Opinion issued August 5, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–00655–CV




IN THE INTEREST OF X.T, L.T., M.T, B.T., A.T., AND H.T., Minor
Children




On Appeal from the 300th District Court
Brazoria County, Texas
Trial Court Cause No. 2100*RH02




MEMORANDUM OPINIONOn July 8, 2004, we issued an order advising appellant Patsy Thompson that
her notice of appeal was untimely filed and directing that within 15 days of the date
of our order, if she did not produce proof that her notice of appeal was timely filed,
her appeal was subject to dismissal for lack of jurisdiction.  Fifteen days since the
date the order was issued have passed and appellant Patsy Thompson has not
responded.
          The appeal is dismissed for want of jurisdiction.  All pending motions are
denied.
PER CURIAM
Panel consists of Justices Taft, Nuchia, and Keyes.